 

 

Case 4:21-cr-20562-SDD-CI ECF No. 1, PagelD.1 Filed 09/01/21 Page 1of3 >

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
Case: 4:21-cr-20562

Plaintiff, Judge: Davis, Stephanie Dawkins

 

 

MJ: Ivy, Curtis |
Vv. led: 09-01-202
INDI USA v. SEALED MATTER (tt)
TIMOTHY LEE HACKER,
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
SEP 01 2021
U.S. DISTRICT COURT
COUNT ONE FLINT, MICHIGAN

18 U.S.C. § 922(g)(1); Felon in Possession of a Firearm
On or about February 11, 2019, in the Eastern District of Michigan,
TIMOTHY LEE HACKER, knowing that he had been convicted of a crime or
crimes punishable by a term of imprisonment exceeding one year, knowingly
possessed, in and affecting commerce, a firearm, that is: a J.P. Sheur & Sohn,
Shuhl, Model 38H, 7.65 millimeter/.32 ACP caliber, semi-automatic pistol, in

violation of 18 U.S.C. § 922(g)(1).
Case 4:21-cr-20562-SDD-CIl ECF No. 1, PagelD.2 Filed 09/01/21 Page 2 of3

FORFEITURE ALLEGATION
18 U.S.C. §924(d); 28 U.S.C. §2461

The allegations contained in Count One of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant

to 18 U.S.C. §924(d)(1) and 28 U.S.C. §2461. Upon conviction of the offense

charged in Count One of this Indictment, TIMOTHY LEE HACKER, shall forfeit

to the United States, any firearm and ammunition involved in or used in any knowing

violation of 18 U.S.C. § 922 including but not limited to a J.P. Sheur & Sohn, Shuhl,

Model 38H, 7.65 millimeter/.32 ACP caliber, semi-automatic pistol, bearing serial

number 378059, five rounds of .32 caliber ammunition, and two 20-gauge shotgun

shells.

THIS IS A TRUE BILL.

Dated: September 1, 2021

SAIMA S. MOHSIN
Acting United States Attorney

s/NANCY A. ABRAHAM
NANCY A. ABRAHAM
Assistant United States Attorney
2™ Floor Federal Building

600 Church Street

Flint, MI 48502

(810) 766-5177

s/FOREPERSON

FOREPERSON

s/ANTHONY P. VANCE
ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

 
 

Case 4:21-cr-20562-SDD-CI ECF No. 1, PagelD.3 Filed 09/01/21 Page 3 of3

Companion Case information MUST be completed by AU” ©

 

Case: 4:21-cr-20562

United States District Court Criminal Case Cov Judge: Davis, Stephanie Dawkins
Eastern District of Michigan MJ: Ivy, Curtis

 

 

Filed: 09-01-2071
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this formto comp INDI USAv. SEALED MATTER {tt)

 

Companion Case Number:

 

 

Judge Assigned:

 

Cl Yes XNo AUSA’'s Initials: NAA

 

 

 

Case Title: USAv. TIMOTHY LEE HACKER

 

County where offense occurred: Genesee County

 

Check One: X Felony Ci Misdemeanor Oi Petty

x Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number:]
Indictment/ Information --- based upon LCrR 57.10 {d) {Complete Superseding section below].

Superseding Case Information

 

 

Superseding to Case No: Judge:
Oo Corrects errors; no additional charges or defendants.
O Involves, for plea purposes, different charges or adds counts.
Oo Embraces same subject matter but adds the additional defendants or charges below:
Defendant name Charges Prior Complaint {if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

siINANCY A. ABRAHAM
Date: September 1, 2021 Nancy A. Abraham
Assistant United States Attorney
600 Church Street
Flint, MI 48502
Phone: 810-766-5034
E-Mail address: nancy.abraham@usdoj.gov
Attorney Bar #: P-42060

 

' Companion cases are matters in which it appears that (1) substantially simifar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companicn cases even though one of them may have already been terminated.
